Case 19-32046   Doc 26-1            ExhibitEntered
                           Filed 03/16/21   A
                                  A Page 1 of 3
                                                   03/16/21 08:25:38   Desc Exhibit
Case 19-32046   Doc 26-1            ExhibitEntered
                           Filed 03/16/21   A
                                  A Page 2 of 3
                                                   03/16/21 08:25:38   Desc Exhibit
Case 19-32046   Doc 26-1            ExhibitEntered
                           Filed 03/16/21   A
                                  A Page 3 of 3
                                                   03/16/21 08:25:38   Desc Exhibit
